The motion by the Detroit Free Press for disclosure of the trial judge’s report to the clerk regarding the transfer of custody in this case is denied. The report to the clerk was not an order, opinion, or finding and has not been filed in the trial court or in the Supreme Court. In the interest of striking a balance between the public interest in this matter and concern over potential disruption of the orderly transfer of custody, the Court discloses that, under the supervision of the trial judge and by agreement of the parties, a timely transfer of custody has been arranged. With respect to the remaining details, for the present, the Supreme Court reaffirms its decision that the report will remain confidential.